Citation Nr: 0512408	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the left buttock.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty with the Special Philippine 
Scouts from September 1946 to May 1949.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines in (RO), which denied 
service connection for a number of disabilities, including 
residuals of a shrapnel wound of the left buttock and 
atherosclerotic heart disease (ASHD).  

The veteran's November 2002 notice of disagreement only 
address the issues of entitlement to service connection for 
residuals of a shrapnel wound of the left buttock and ASHD.  
In response to a January 2003 statement of the case (SOC) 
addressing his shrapnel wound claim, the veteran submitted a 
substantive appeal in March 2003 in which he noted that he 
was only appealing the shrapnel wound claim.  The RO provided 
the veteran an SOC in June 2003 addressing his ASHD claim.  
He did not respond with a substantive appeal for this issue.  
A February 2004 VA Report of Contact provides that during a 
telephone conversation the veteran stated that he would 
submit a statement withdrawing his appeal.  The claims file 
does not contain any subsequent statement from the veteran 
withdrawing his appeal.  

Regardless of whether the veteran actually withdrew his claim 
for service connection for ASHD, it is not before the Board 
on appeal.  The SOC informed him of the need to file a 
substantive appeal.  No correspondence constituting an 
substantive appeal was received from him within the appeal 
period.  Therefore, with respect to the ASHD claim, the July 
2002 rating decision is final and binding as to conclusions 
based on the evidence on file at the time.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service personnel records show that the veteran did 
not engage in combat with the enemy and he entered service 
after the end of World War II; while his service medical 
records were destroyed, there is no post-service medical 
evidence to show that he has residuals of a shrapnel wound of 
the left buttock.  

CONCLUSION OF LAW

Service connection for claimed residuals of a shrapnel wound 
of the left buttock is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the July 2002 
rating decision on appeal, the January 2003 SOC, and a 
supplemental statement of the case (SSOC) dated in July 2003 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim for service 
connection.  

A February 2002 VCAA notice letter informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that this document shows that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the rating decision on appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  In a January 2005 letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, there are no service medical records.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim is undertaken with this duty in mind.

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  At 
the request of the RO, the veteran completed and submitted a 
National Archives and Records Administration Form 13055 
"Request For Information Needed to Reconstruct Medical 
Data" so that VA could search alternate records sources.  
McCormick v. Gober, 14 Vet. App. 39 (2000).  Reports from the 
National Personnel Records Center's (NPRC) storage facility 
in St. Louis, Missouri, indicate that no service medical 
records were available at that location, due to a 1973 fire; 
the information could not be reconstructed; and the veteran 
needed to narrow his search time for the purported shrapnel 
injury to three months or less.  

Further, the veteran has not identified any post-service 
medical records for VA to obtain.  A June 2003 Informal 
Conference Report provides that the veteran was given 30 days 
to submit medical evidence.  However, he did not do so.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In this case, there is no evidence that the veteran incurred 
a shrapnel wound of the left buttock during active duty, or 
that he currently suffers from residuals of such an injury.  
While the absence of service medical records is through no 
fault of the veteran, and there is a heightened duty to 
assist under such circumstances, the service personnel 
records show that he was a barman-there is no indication that 
he engaged in combat with the enemy-and he entered service 
after the end of World War II.  Moreover, he did not file a 
claim for service connection for residuals of a shrapnel 
wound until October 2001, more than 52 years after his 
separation from service, and there is no post-service medical 
evidence to show that he has the claimed disability.  Under 
these circumstances, there is no duty to provide an 
examination or medical opinion at this late date.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Duenas v. Principi, No. 03-1251 (Fed. Cir. Dec. 15, 2004). 

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  The Board again observes that while a June 2003 
Informal Conference Report provides that the veteran was 
given 30 days to submit medical evidence, he failed to do so.  
It is clear that there is no additional relevant evidence 
that has not been obtained and that the appellant desires the 
Board to proceed with its appellate review.  See Quartuccio, 
supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background and Analysis

The veteran contends that he incurred a shrapnel wound of the 
left buttock while assigned to Co. K, 44th Inf., 3rd Div/Bn., 
and was treated for 31/2 months beginning in November 1946 at 
Camp Spencer, La Union.  He maintains that he currently 
suffers from residuals of this wound.  

Relevant law provides that service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski , 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
shrapnel injury of the left buttock.  

The record is negative for any medical records showing that 
the veteran incurred a shrapnel injury of the left buttock 
during active duty.  As noted above, the absence of service 
medical records is through no fault of the veteran.  However, 
the service personnel records show that he was a barman; 
there is no indication that he engaged in combat with the 
enemy.  Moreover, he entered service after the end of World 
War II and did not file a claim for service connection for 
residuals of a shrapnel wound until October 2001, more than 
52 years after his separation from service, and there is no 
post-service medical evidence to show that he has the claimed 
disability.  That is, the record is devoid of medical 
evidence to show that the veteran has suffered from, or has 
been treated for, residuals of a shrapnel wound of the left 
buttock at any time since his separation from service.  While 
he apparently informed the RO in June 2003 that he would 
submit relevant medical records he did not do so and he has 
not identified any outstanding records that would show 
residuals of a shrapnel wound of the left buttock.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of a 
medical diagnosis.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
he now has residuals of a shrapnel wound of the left buttock, 
whether incurred during service or any other time.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a shrapnel wound of the 
left buttock is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


